Citation Nr: 1533560	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  15-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether nonservice-connected pension is a greater benefit than VA compensation, from September 1, 2008.

(The issues of entitlement to service connection for peripheral neuropathy of the upper extremities; compensable ratings for bilateral diabetic retinopathy, cataracts, and left eye maculopathy; and initial compensable ratings for peripheral neuropathy of the lower left and right peroneal nerves; and initial compensable ratings for peripheral neuropathy of the lower left and right sural (tibial) nerves are the subject of a separate decision).  


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which determined that although the Veteran was legally entitled to nonservice-connected pension, it was not payable as as his monthly VA compensation award was a greater benefit.  

In January 2014, the Board remanded the matter for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Following the issuance of a Statement of the Case in January 2015, the Veteran perfected a timely appeal in March 2015.  

The Board notes that in addition to the pension issue discussed above, the Veteran has continued to pursue compensation claims which are in the jurisdiction of the VA Regional Office in Pittsburgh, Pennsylvania.  Because the Veteran's compensation claims arise from the Pittsburgh RO and the instant appeal arises from the Philadelphia ROIC, the compensation claims are the subject of a separate Board decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

A review of the record shows that in August 2008, the Veteran submitted an application for nonservice-connected pension benefits, stating that he was no longer able to work due to multiple disabilities.  He reported that his family income included payments to his spouse from the Social Security Administration, as well as public assistance payments to his daughter.  

In an April 2009 rating decision, the ROIC in Philadelphia, Pennsylvania, granted nonservice-connected pension, effective August 21, 2008.  In a July 2009 letter, however, the ROIC advised the Veteran that although he was legally entitled to nonservice-connected pension, it would not be paid as his monthly VA compensation award was a greater benefit to him, given his reported family income.  Specifically, the Veteran's countable annual family income of $16,755, including his spouse's Social Security income, exceeded the applicable maximum annual pension rate for $16,552.  

In June 2010, the Veteran initiated an appeal of the ROIC's determination, claiming that he no longer lived with his spouse or had access to any money of hers.  

In addition, the Board observes that the record on appeal shows that in October 2012, the Veteran submitted a Financial Status Report on which he again listed a dependent spouse and daughter, but indicated that his only family income consisted of his VA compensation benefits, totalling $243 monthly.  

In the January 2015 Statement of the Case, the ROIC considered the family income originally reported by the Veteran on his August 2008 pension application, but neither considered nor solicited additional information regarding the Veteran's marital status or reported change in family income.  

Moreover, the Board observes that on the March 2015 VA Form 9 submitted in response to the January 2015 Statement of the Case, the Veteran's agent provided no argument in support of the appeal, but indicated that additional argument would be forthcoming.  No such communication, however, is of record.  

Finally, as set forth above, the Veteran has several outstanding VA compensation claims.  Any increase or decrease in his VA compensation may affect the calculus regarding whether nonservice-connected pension or compensation is the greater benefit, effective from September 1, 2008.  Thus, the compensation issues should be resolved prior to further consideration of the pension issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the necessary information and supporting documentation clarifying his marital and dependency status, family income, and medical expenses, for the period from September 1, 2008, to the present.  

2.  After a decision on the Veteran's pending compensation claims has been rendered, recalculate the Veteran's annualized countable family income for pension purposes from September 1, 2008, to the present and determine whether VA pension or compensation is the greater benefit for any period.  

3.  If the benefit sought is not granted, the Veteran and his agent should be furnished an appropriate Supplemental Statement of the Case and provided an opportunity to respond.  In accordance with proper appellate procedures, the case should then be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




